internal_revenue_service index no number release date cc dom p si - plr-110930-99 date x y state date dear this letter responds to your letter dated date requesting a ruling that waives the five-year waiting_period imposed by sec_1361 of the internal_revenue_code in order to permit x to make an s election under sec_1362 the information submitted states that x a corporation organized under the laws of state is a wholly-owned subsidiary of y y is an s_corporation as defined in sec_1361 of the code y filed an election under sec_1361 to treat x as a qualified_subchapter_s_subsidiary qsssub effective on date y’s shareholders intend to sell all of the outstanding shares of y pursuant to the sale certain assets unrelated to y’s core business will be excluded from the sale and distributed to the shareholders prior to the closing of the sale such assets consist of the x stock and certain real_property y intends to effectuate the distribution of the x stock and the real_property by contributing the real_property to x and then distributing the x stock to y’s shareholders in partial_redemption of their y stock as a result of this transaction y’s election to treat x as a qsssub will terminate sec_1361 of the code provides that except as provided in regulations prescribed by the secretary for purposes of the code i a corporation which is a qsssub shall not be treated as a separate corporation and ii all assets liabilities and items of income deduction and credit of a qsssub shall be treated as assets liabilities and such items as the case may be of the s_corporation sec_1361 of the code defines the term qualified_subchapter_s_subsidiary as a domestic_corporation that is not an ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qsssub the statutory provision does not however provide guidance on the manner in which the qsssub election is made or the effective date of the election sec_1361 of the code provides that if a corporation’s status as a qsssub terminates such corporation and any successor_corporation shall not be eligible to make i an election under subparagraph b ii to be treated as a qsssub or ii an election under sec_1362 to be treated as an s_corporation before the 5th taxable_year for which the termination was effective unless the secretary consents to the election in explaining sec_1361 the joint_committee on taxation states as follows it is expected that the secretary will provides waivers of the five year rule in appropriate instances for example if the stock of the qsssub is distributed to the individual shareholders of the subsidiary’s parent the subsidiary will no longer be a qsssub and would be subject_to the five-year rule if the parent_corporation retains its subchapter_s_election and the secretary determines that the distribution was not made for tax_avoidance it would seem appropriate for the secretary to waive the five-year rule joint_committee on taxation general explanation of tax legislation enacted in 104th congress jcs-12-96 rep no 104th cong 2d sess based solely on the foregoing facts and law the service waives the five-year waiting_period imposed by sec_1361 and consents to x’s election under sec_1362 to be an s_corporation effective for its first taxable_year beginning on the date of its deemed formation resulting from the termination of its qsssub election temporary or final regulations pertaining to one or more issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked if the adopted temporary or final regulations are inconsistent with any conclusion in the ruling see section dollar_figure of revproc_99_1 1999_1_irb_6 however when the criteria in section dollar_figure of revproc_99_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x sincerely yours j thomas hines acting branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
